Citation Nr: 1412300	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  13-09 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.  

2.  Entitlement to service connection for a bilateral hip disability, to include secondary to a knee disability. 

3.  Entitlement to service connection for a low back disability, to include secondary to a knee or hip disability.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1976 to June 1980 and January 1981 to April 1984.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran was afforded a video conference hearing before the undersigned in December 2013.  A transcript of the hearing was created and is associated with the claims file.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System revealed additional records which are pertinent to the present appeal.  The December 2013 hearing transcript and updated VA medical center records are located in Virtual VA.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Board must remand for a new VA examination and opinion prior to any further adjudication of the Veteran's low back claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide an examination, the examination, and ensuing report, must be adequate).  

At both a July 2012 VA examination and a September 2012 addendum the examiner mentions the Veteran's parachuting.  While the Veteran did jump and fall out of helicopters, there is no evidence that he was a parachutist.  Indeed, the Veteran has specifically denied that his in-service injuries on which he based his claim were related to parachuting.  Given the foregoing, and the fact that the examiner did not note any review of the claims file in any VA opinion, the 2012 examination is inadequate.  

The Board must also remand for examinations and opinions regarding the Veteran's hip and low back disabilities.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

There is no current diagnosis of a chronic hip or low back disability.  There is, however, lay evidence that the appellant jumped to the ground from a hovering helicopter and suffered adverse landings.  There is evidence of pain in these areas, possibly due to the Veteran's knees.  Therefore, should service connection be granted for a knee disorder entitlement to service connection for a bilateral hip disability and a low back disability theoretically could be secondary to that disability.  As there is no hip or back examination or similar medical opinion in the record, there is insufficient evidence to decide the case and the Veteran must be afforded a VA examination.  Id.  

The Veteran's VA outpatient records were most recently obtained in February 2013.  On remand, updated records should be obtained from VA.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Finally, at the December 2013 hearing the appellant stated that he had seen a private chiropractor and that provider  suggested that there was a relationship between his knee disorders and his back and hip disorders.  Given this testimony VA should attempt to secure the medical records of this provider, and offer her an opportunity to address the etiology of the appellant's disorders.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO should secure relevant VA treatment records for the period since February 2013.  All records obtained should be associated with the claims file.  If the RO cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.  

2.  The Veteran should be asked to identify the name and address of the chiropractor who has been treating his joint disorders, and authorize VA to contact that provider.  Thereafter, VA should attempt to secure all medical records from this provider, and offer this individual an opportunity to address whether it is at least as likely as not that a knee disorder is related to service, and if so, whether it is at least as likely as not that any diagnosed low back and/or hip disorder is caused or aggravated by the knee disorder.  The chiropractor should provide a complete rationale for any opinion offered.

3.  Thereafter, the Veteran must be afforded a new VA examination of his knees, as well as  examination of any low back and hip disorder.  The examiner must be provided access to the Veteran's claims folder and Virtual VA file, and the examiner should review and note such review of each.  The examiner should then determine the nature and etiology of any diagnosed low back, hip and/or knee disorder.  The examiner must address whether it is at least as likely as not that any diagnosed knee disorder is related to service.  If the examiner finds that a knee disorder is related to service, the examiner must also opine whether it is at least as likely as not that any diagnosed low back and or hip disorder is caused or aggravated by that knee disorder.  A complete rationale must be provided for any opinion offered.  

4.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



